DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-18 and, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freiberger et al. ("Multi-Channel Noise/Echo Reduction in th, 2020) in view of Krause et al. (US 2016/0085348 A1).

Regarding claim 1, Freiberger discloses an embedded Linux system for an audio processing device, the system comprising: 
a memory (required to hold at least application of figure 2); 
a system device (see at least Introduction section, embedded Linux device including memory, and processor) including the memory and being programmed to process (see examples of at least figures 1 and 2) at least a reference signal (see below) indicative of undesired audio content and a measured signal (see below) indicative of measured audio data in a listening environment; and 
a first circuit being programmed to: 
receive the reference signal (figure 2, output sound x, figure 1, from playback processing signal X or Y); 
receive the measured signal (figure 2, mic signals D, figure 1, from mic D); and 
merge (figure 2 via “AEC and NR impl.” block, figure 1 adder of D and Y) the reference signal with the measured signal to provide a combined system input to the system device to prevent temporal misalignment between the reference signal and the measured signal caused by a plurality of software layers of the Linux system (introduction section teaches use of Linux system, merged signals provide the benefit of preventing temporal misalignment).

Krause discloses a system on a chip (SoC) device (paragraph [0006], [0010], [0017]-[0018]) including a memory (figure 1 item 108, paragraph [0006], managed by 210 of figure 2) and being programmed to process audio (paragraphs [0021]-[0022]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the SoC device configuration of Krause with the system of Freiberger for the benefit of compact design and faster processing.  Therefore, it would have been obvious to combine Krause with Freiberger to obtain the invention as specified in claim 1.

Regarding claim 2, Freiberger discloses further comprising a mixer (figure 1, adaptive filter outputting Y, matches mixer as defined by applicant in paragraph [0018] of spec, separates reference signal) programmed to transmit the reference signal (Y) to the first circuit.

Regarding claim 3, Freiberger discloses further comprising an input sensor (figure 1, microphone and capture device) programmed to transmit the reference signal (D in this case, wherein the reference and measured signals are swapped in claim 1,or wherein the reference signal is on of M mic signals) to the first circuit.

Regarding claim 4, Freiberger discloses further comprising an input sensor (figure 1, microphone and capture device) programmed to transmit the measured signal to the first circuit.

Regarding claim 5, Freiberger discloses wherein the input sensor is one of a microphone (figure 1, microphone) or an acceleration sensor.

Regarding claim 6, Freiberger discloses wherein the first circuit is further programmed to merge the reference signal with the measured signal prior to the combined system input being transmitted to the plurality of software layers of the Linux system (see figure 2, prior to send EC source to application at right, figure 1 used to make signal Eaec and E sent to Linux apps for echo suppression and far end transmission).

Regarding claim 7, Freiberger discloses wherein: 
a first software layer of the plurality of software layers includes at least one audio-based kernel (Linux kernel, see introduction and section 3, “PulseAudio is the software layer that controls the audio hardware exposed via the ALSA interface by the Linux kernel”), 
the at least one audio-based kernel includes a sound driver (required to “control the hardware” as above); 
a second software layer of the plurality of software layers includes an audio-based library (section 3, the Advanced Linux Sound Architecture (ALSA) library layer as mentioned above); and 


Regarding claim 8, Freiberger discloses wherein the first circuit is further programmed to receive the reference signal as a plurality of N audio-based channels (figure 1, shows M channels of reference signal Y sent to adder).

Regarding claim 9, Freiberger discloses wherein the first circuit is further programmed to receive the measured signal as a plurality of M audio-based channels (figure 1, shows M microphone signals).


Claims 11-14 are rejected in an analogous manner to claims 1-4.
Claims 15-18 are rejected in an analogous manner to claims 6-9.


Regarding claim 20, Freiberger discloses a computer-program product embodied in a non-transitory computer readable medium (see at least Introduction section, embedded Linux device including memory, and processor) that is programmed to prevent temporally misalignment between a reference signal (see below) and a measured signal (see below) for an embedded Linux system (see at least Introduction 
receive the reference signal (figure 1, Y) that is indicative of output data for an adaptive control system (adaptive filter of AEC); 
receive the measured signal (D from microphones); 
process the reference signal and the measured signal at a system device (Linux embedded system, at least Echo and Noise Reduction section of figure 1); and 
merge (via adder) the reference signal with the measured signal to provide a combined system input (Eaec) to the system device to prevent temporal misalignment between the reference signal and the measured signal caused by a plurality of software layers of the Linux system (see introduction section for Linux system, merged signals prevents misalignment).
Freiberger does not expressly disclose a SoC device.
Krause discloses a system on a chip (SoC) device (paragraph [0006], [0010], [0017]-[0018]) including a memory (figure 1 item 108, paragraph [0006], managed by 210 of figure 2) and being programmed to process audio (paragraphs [0021]-[0022]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the SoC device configuration of Krause with the system of Freiberger for the benefit of compact design and faster processing.  Therefore, it would have been obvious to combine Krause with Freiberger to obtain the invention as specified in claim 20.


s 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freiberger et al. ("Multi-Channel Noise/Echo Reduction in PulseAudio on Embedded Linux", Proceedings of the Linux Audio Conference 2013, May 9, 2013, 8 pgs.) (from IDS dated July 15th, 2020) in view of Krause et al. (US 2016/0085348 A1) and Mortensen et al. (US 20160196817 A1)(Cited here in response to applicant’s challenge to show Time Division Multiplexed (TDM) data streams were well known in the art).

Regarding claim 10, Freiberger does not expressly disclose time division multiplexing.  
Mortensen discloses using a Time Division Multiplexed (TDM) data stream (figure 5 item 502, see paragraph [0045] as well as [0012] and [0036]) to transmit signals to a signal processor (504, see paragraph [0045]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the TDM stream of Mortensen in the system of Freiberger for the predicable benefit of allowing for effective transmission of reference and measured signals to further processing such as the adder of figure 1 which may be on another part of the IC or board in a known reliable manner.  Therefore, it would have been obvious to combine Mortensen with Freiberger to obtain the invention as specified in claim 10.

Claim 19 is rejected in an analogous manner to claim 10.


Response to Arguments
Applicant's arguments filed December 14th, 2021 have been fully considered but they are not persuasive. 
Applicant’s amendments have overcome the previous drawing and claim objections.
Applicant’s amendments have overcome the previous claim rejections under 35 USC 112(b).
In general applicant argues that the prior art “fails to teach, suggest, or disclose in claim 1, the presently claimed ‘a first circuit being programmed to . . . merge the reference signal with the measured signal to provide a combined system input to the SoC device to prevent temporal misalignment between the reference signal and the measured signal caused by a plurality of software layers of the Linux system.’ ” (see applicant’s arguments dated December 14th, 2021, page 8).  However, the examiner maintains the previous rejection.  
In response to applicant's argument that the prior art fails to teach the claimed limitation, because the prior art’s structure and operations are the same as the claimed structure and operations, they have the same benefits as a result.  The act of merging/combing the signals would provide the same behavior when further processed.  The merging/combining directly prevents misalignment.  They cannot be temporally misaligned because they are temporally locked.  
The examiner would like to point out that the present application has embodiments that are performing the same operations as Freiberger (paragraph [0018] “In one example, a merge operation may correspond to the pack circuit 209 adding or subtracting the signal MEASURED from the signal REFERENCE to provide a combined signal CONTROLLERINPUT to the controller 202”).  Applicant also teaches that such an operation prevents the claimed misalignment (paragraphs [0018] and [0019]).  
Just because Freiberger does not explicitly mention that the merging/combining of the two signals results in the benefits of preventing misalignment between the two signals does not mean the above mentioned benefits would not exist for the system of Freiberger. Since Freiberger performs the same operation on the two signals which is merging/combining the two signals so that a combined signal input can be provided to the system device which is exactly what applicant did in his system, Freiberger’s system therefore enjoys the same benefits as applicant’s system does, which is temporary misalignment of the two signals are prevented because they are temporally locked.
Regarding claim 10, use of official notice was proper.  A reference has been provided to support the examiners official notice that TDM was well known. This was necessitated by applicant’s request to provide a reference. The grounds of the rejection remain unchanged.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654